



TERM LOAN AGREEMENT


Dated as of November 1, 2016


Among


ROANOKE GAS COMPANY


as Borrower,



BRANCH BANKING AND TRUST COMPANY
as Lender



--------------------------------------------------------------------------------













WCSR 37516286v4

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I.    DEFINITIONS AND ACCOUNTING
TERMS...............................1    
 
 
 
 
 
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS...............12    
 
 
 
 
 
ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY..................14    
 
 
 
 
 
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.......18    
 
 
 
 
 
ARTICLE V.     REPRESENTATIONS AND
WARRANTIES................................19    
 
 
 
 
 
ARTICLE VI.    AFFIRMATIVE
COVENANTS......................................................23    
 
 
 
 
 
ARTICLE VII. NEGATIVE
COVENANTS.............................................................29    
 
 
 
 
 
ARTICLE VIII.    EVENTS OF DEFAULT AND
REMEDIES..................................31    
 
 
 
 
 
ARTICLE IX.
RESERVED.......................................................................................34    
 
 
 
 
 
ARTICLE
X.    MISCELLANEOUS.........................................................................34    



SCHEDULES
5.06    Litigation
5.09    Environmental Matters
5.14    Disclosure Documents
10.02    Lender’s Office, Certain Addresses for Notices


EXHIBITS
A    Form of Compliance Certificate






i
WCSR 37516286v4

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT


THIS TERM LOAN AGREEMENT (this “Agreement”) is entered into as of November 1,
2016, among:


ROANOKE GAS COMPANY (“Borrower”), and BRANCH BANKING AND TRUST COMPANY, as
Lender.
Borrower has requested that Lender provide a term loan facility, and Lender is
willing to do so on the terms and conditions set forth herein. In consideration
of the mutual covenants and agreements in this Agreement, the parties covenant
and agree as follows:

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” means this Term Loan Agreement.
“Applicable Margin” means 0.90% per annum.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Guarantor and its Subsidiaries for the fiscal year ended September 30, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Guarantor and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date of termination of the
commitment of Lender to make Loans pursuant to Section 8.02.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Lender as its
“prime rate.” The “prime rate” is a rate set by Lender based upon various
factors including Lender’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above,


1
WCSR 37516286v4

--------------------------------------------------------------------------------





or below such announced rate. Any change in such rate announced by Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s office is located and, if such day relates
to any Index Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurodollar market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued. Lender represents that it is not currently
aware of any such request, rule, guideline or directive enacted, adopted or
issued prior to the Closing Date that would constitute a Change in Law under the
foregoing definition.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to Lender, its obligation to make a Committed Loan to
Borrower pursuant to Section 2.01, in the principal amount at any one time
outstanding not to exceed $7,000,000.
“Committed Borrowing” means the borrowing consisting of the Committed Loan made
by Lender pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.


2
WCSR 37516286v4

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means a Committed Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” shall have the meaning ascribed to it under the Note.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital


3
WCSR 37516286v4

--------------------------------------------------------------------------------





stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to Lender, or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder, (a)
taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Borrower is located, and (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii).
“Existing Borrower Facility” means that certain Credit Agreement dated March 31,
2016 between Borrower and Wells Fargo Bank, National Association.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting


4
WCSR 37516286v4

--------------------------------------------------------------------------------





Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means RGC Resources, Inc.
“Guaranty” means the unconditional guaranty agreement made by the Guarantor in
favor of Lender.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


5
WCSR 37516286v4

--------------------------------------------------------------------------------





(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts (i) payable in the ordinary
course of business and, in each case, (ii) not past due for more than 60 days
after the date on which such trade account payable was created unless the trade
account is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. For purposes hereof,
“Indebtedness” shall not include obligations for rental under operating or
“true” leases.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Index Rate” shall have the same meaning as “Adjusted LIBOR Rate” under the
Note.


6
WCSR 37516286v4

--------------------------------------------------------------------------------





“Index Rate Loan,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Index Rate.
“Index Rate Determination Date” means the Closing Date and the first day of each
calendar month after the Closing Date.
“Interest Payment Date” means the first day of each calendar month and the
Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to Lender, the office or offices as Lender may from
time to time notify Borrower.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by Lender to Borrower under Article II in
the form of a Committed Loan.
“Loan Documents” means this Agreement, the Note, the Guaranty and all documents
evidencing the Swap Contract entered into as an interest rate hedge with respect
to the Note.


7
WCSR 37516286v4

--------------------------------------------------------------------------------





“Loan Parties” means, collectively, Borrower, Guarantor and each Person (other
than Lender) executing a Loan Document.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Guarantor or the Guarantor and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Maturity Date” means November 1, 2021, except that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Note” means that certain promissory note (and any addendum thereto) made by
Borrower in favor of Lender dated of even date herewith evidencing the Loan.
“Note Purchase Agreement” means that certain Note Purchase Agreement dated July
31, 2014 between Borrower and certain noteholders.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (a) any Loan Document or
otherwise with respect to any Loan or (b) any Swap Contract to which Lender is a
party, all whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or


8
WCSR 37516286v4

--------------------------------------------------------------------------------





under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, manager, assistant manager,
or controller of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to Lender. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, the U.S.
Department of Treasury’s Office of Foreign Assets Control), the European Union,
Her Majesty’s Treasury, The United Nations, or other relevant sanctions
authority.


9
WCSR 37516286v4

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Lender in its sole discretion.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


10
WCSR 37516286v4

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $5,000,000.  
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


11
WCSR 37516286v4

--------------------------------------------------------------------------------





1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Lender shall so request, Lender and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, except
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Term Loan. Subject to the terms and conditions set forth
herein, the Lender agrees to make a single advance in the amount of the
Commitment on the Closing Date (“Committed Loan”). The amount of any Committed
Loan repaid may not be reborrowed.
Within the limits of Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01. Committed Loans
will be Index Rate Loans except to the extent required to be Base Rate Loans, as
provided in this Agreement.
2.02    Prepayments. (a) Borrower may, upon notice to Lender, from time to time
voluntarily prepay the Committed Loan in whole or in part without premium or
penalty on any Interest Payment Date; but only if (i) such notice is received by
Lender not later than 11:00 a.m. three Business Days prior to any date of
prepayment; and (ii) any prepayment is in a principal amount of $50,000 or a
whole multiple of $5,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice must specify the date and
amount of such prepayment. If such notice is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Loan must be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05 and any other Loan
Document.


12
WCSR 37516286v4

--------------------------------------------------------------------------------





2.03    Repayment of Loans. Borrower shall repay to Lender on the Maturity Date
the principal amount of the Committed Loan outstanding on such date.
2.04    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Index Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Index Rate plus the Applicable Margin,
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin. Base Rate Loans shall only be
available to the extent that Index Rate Loans are not available in accordance
with this Article II.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter, until such amount shall
have been paid, bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
(iii) While any Event of Default exists and has not been cured or waived,
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein. Interest shall
be due and payable in accordance with the terms of this Agreement before and
after judgment, and before and after the commencement of any proceeding under
any Debtor Relief Law.
2.05    Fees. Borrower shall pay to Lender a commitment fee in the amount of
$3,500. The commitment fee shall be due and payable, and deemed to be fully
earned and nonrefundable, on the Closing Date.
2.06    Computation of Interest and Fees. (a) All computations of interest shall
be made on the basis of a year of 360 days, and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Each determination by Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.07    Payments Generally. (a) (i) General. All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, recoupment or
setoff; however, any such counterclaim may be pursued in a separate proceeding.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender at Lender’s office in Dollars


13
WCSR 37516286v4

--------------------------------------------------------------------------------





and in immediately available funds not later than 12:00 noon on the date
specified herein. All payments received by Lender after 12:00 noon shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(ii)    If Borrower maintains with Lender an ordinary checking account (as such
account shall be designated by Borrower in a written notice to Lender from time
to time, the “Borrower Account”), on each date when the payment of any
principal, interest or fees are due hereunder or under the Note, Borrower shall
maintain on deposit in the Borrower Account an amount sufficient to pay such
principal, interest or fees in full on such date. Borrower hereby authorizes
Lender (A) to deduct automatically all principal, interest or fees when due
hereunder or under the Note from the Borrower Account, and (B) if and to the
extent any payment of principal, interest or fees under this Agreement or the
Note is not made when due to deduct any such amount from any or all of the
accounts of Borrower maintained at Lender. Lender agrees to provide written
notice to Borrower of any automatic deduction made pursuant to this Section
2.07(a)(ii) showing in reasonable detail the amounts of such deduction.
2.08    Conflict. In the event there are any conflicts between this Article II
and the loan funding and interest calculation provisions contained in the Note,
the Note shall control in all respects.
2.09    Purchase for Investment. Lender represents that it is acquiring the Note
for its own account and not with a view to the distribution thereof, provided
that the disposition of Lender's property shall at all times be within Lender's
control. Lender understands that the Note has not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law and that the Borrower is not required to register the Note.

ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
3.01     Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by Borrower to or on account of any
obligation of Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
Borrower or Lender to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by Borrower or Lender, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii) If Borrower or Lender shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Lender shall withhold or make such
deductions as are determined by Lender to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Lender


14
WCSR 37516286v4

--------------------------------------------------------------------------------





shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section),
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
(c) Tax Indemnifications. (Without limiting the provisions of subsection (a) or
(b) above, Borrower shall, and does hereby, indemnify Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by Borrower or paid by Lender, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to Borrower by Lender
shall be conclusive absent manifest error.


(d) Evidence of Payments. Upon request by Borrower, after any payment of Taxes
by Borrower or by Lender to a Governmental Authority as provided in this Section
3.01, Borrower shall deliver to Lender or Lender shall deliver to Borrower, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to Borrower or Lender, as the case may be.


(e)    Status of Lender. (i) Lender shall deliver to Borrower, at the time or
times prescribed by applicable Laws or when reasonably requested by Borrower,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit Borrower, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to Lender
by Borrower pursuant to this Agreement or otherwise to establish Lender’s status
for withholding tax purposes in the applicable jurisdiction.


(ii)    Lender shall deliver to Borrower executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by Borrower as will enable Borrower to
determine whether or not Lender is subject to backup withholding or information
reporting requirements.


(iii)    Lender shall promptly (A) notify Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps


15
WCSR 37516286v4

--------------------------------------------------------------------------------





as shall not be materially disadvantageous to it, in the reasonable judgment of
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that Borrower make any withholding or deduction for taxes from amounts payable
to Lender.


3.02     Illegality. If Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for Lender or
its applicable Lending Office to make, maintain or fund Index Rate Loans, or to
determine or charge interest rates based upon the Index Rate, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by Lender to Borrower, any obligation
of Lender to make or continue Index Rate Loans or to convert Base Rate Loans to
Index Rate Loans shall be suspended until Lender notifies Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from Lender, prepay or, if applicable,
convert all Index Rate Loans of Lender to Base Rate Loans, either on the next
succeeding Interest Payment Date, if Lender may lawfully continue to maintain
such Index Rate Loans to such day, or immediately, if Lender may not lawfully
continue to maintain such Index Rate Loans. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due under Section 3.05 in accordance with the terms
thereof due to such prepayment or conversion.


3.03     Inability to Determine Rates. If Lender determines in connection with
any request for an Index Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount of such Index Rate Loan for a
one-month term, (b) adequate and reasonable means do not exist for determining
the Index Rate with respect to a proposed Index Rate Loan, or (c) the Index Rate
with respect to a proposed Index Rate Loan does not adequately and fairly
reflect the cost to Lender of funding such Loan, Lender will promptly so notify
Borrower. Thereafter, the obligation of Lender to make or maintain Index Rate
Loans shall be suspended until Lender revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Index Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.


3.04     Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in the Index Rate);


(ii)    subject Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Index Rate Loan made by it, or change the basis of taxation of
payments to Lender in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by Lender); or




16
WCSR 37516286v4

--------------------------------------------------------------------------------





(iii)    impose on Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Index Rate Loans made by Lender;


and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Index Rate Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to Lender , or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon request of Lender, Borrower
will pay to Lender such additional amount or amounts as will compensate Lender
for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If Lender determines that any Change in Law
affecting Lender or any Lending Office of Lender or Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on Lender’s capital or on the capital of Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of Lender
or the Loans made by Lender to a level below that which Lender or Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then, upon request of Lender, from time to
time Borrower will pay to Lender such additional amount or amounts as will
compensate Lender or Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section, showing the
calculation of such amount or amounts, and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of Lender’s right to demand such compensation, except that
Borrower shall not be required to compensate Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that Lender notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
Lender’s intention to claim compensation therefor. If the Change in Law giving
rise to such increased costs or reductions is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect of the Change in Law.


3.05     Compensation for Losses. Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than an Interest Payment Date (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or


17
WCSR 37516286v4

--------------------------------------------------------------------------------





(b) any failure by Borrower (for a reason other than the failure of Lender to
make a Loan) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing.
3.06     Mitigation Obligations. If Lender requests compensation under Section
3.04, or Borrower is required to pay any additional amount to Lender or any
Governmental Authority for the account of Lender, pursuant to Section 3.01, or
if Lender gives a notice pursuant to Section 3.02, then Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to Lender. Borrower hereby agrees to
pay all reasonable costs and expenses incurred by Lender in connection with any
such designation or assignment.
3.07     Survival. All of Borrower’ obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a) Lender’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Lender:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to Lender and Borrower;
(ii)     the Note;
(iii)    the Guaranty executed by the Guarantor;
(iv)     such certificates of resolutions or other action, incumbency
certificates and other certificates of Responsible Officers of each Loan Party
as Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;


18
WCSR 37516286v4

--------------------------------------------------------------------------------





(v)     such documents and certifications as Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (if such Loan Party is a
corporation) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vi)     a favorable opinion of counsel to the Loan Parties acceptable to Lender
addressed to Lender, as to the matters set forth concerning the Loan Parties and
the Loan Documents in form and substance satisfactory to Lender;
(vii)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(viii)     a certificate signed by a Responsible Officer of Borrower certifying
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(ix)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
(x)     a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by a
Responsible Officer of Borrower.
(b)    Any fees required to be paid on or before the Closing Date have been
paid.
(c)    Unless waived by Lender, Borrower has paid all reasonable fees, charges
and disbursements of counsel to Lender to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Lender).

ARTICLE V.     REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender that:
5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its


19
WCSR 37516286v4

--------------------------------------------------------------------------------





assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person not yet obtained, taken, given or
made is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws now or hereafter in
effect affecting creditors’ rights in general and also subject to the exercise
of judicial discretion in accordance with general principles of equity.
5.05     Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of Guarantor and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Guarantor and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b) The unaudited consolidated and consolidating balance sheets of Guarantor and
its Subsidiaries dated June 30, 2016, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of


20
WCSR 37516286v4

--------------------------------------------------------------------------------





Guarantor and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened , at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or the Guarantor or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change since September 30, 2015, in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.
5.07     No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.09     Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10     Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
5.11     Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties,


21
WCSR 37516286v4

--------------------------------------------------------------------------------





income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against Borrower or any of its Subsidiaries that would,
if made, have a Material Adverse Effect.
5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.


(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of September 30, 2015, no Pension Plan had an Unfunded Pension Liability
exceeding $6,000,000 and no post-retirement benefit Plan had an unfunded
liability exceeding $6,000,000; (iii) neither Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
5.13     Margin Regulations; Investment Company Act. (a) Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. (b) None of Borrower, any Person
Controlling Borrower, or any Subsidiary is, or is required to be registered as,
an “investment company” under the Investment Company Act of 1940.


5.14     Disclosure. This Agreement, the financial statements described in
Section 5.05 of this Agreement and the documents, certificates or other writings
delivered to the Lender by or on behalf of the Borrower prior to the date of
this Agreement in connection with the transactions contemplated in this
Agreement and identified in Schedule 5.14 (this Agreement and such documents,
certificates or other writings, and such financial statements being referred to,
collectively, as the "Disclosure Documents"), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not


22
WCSR 37516286v4

--------------------------------------------------------------------------------





misleading in light of the circumstances under which they were made. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
5.15     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16     Taxpayer Identification Number. Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.17     Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries
conduct their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation (collectively, the “Anti-Corruption Laws”) and any Sanctions to the
extent applicable to Borrower or its Subsidiaries.
5.18    OFAC. No Loan Party nor any Subsidiary nor any of its respective
officers, or to the knowledge of any Loan Party, any employee, director, agent
or Affiliate thereof (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or any Sanctions, (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2 or any Sanctions, or (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
5.19    Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loan will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE VI.     AFFIRMATIVE COVENANTS
So long as Lender shall have a Commitment under this Agreement, any Loan or
other Obligation shall remain unpaid or unsatisfied, Borrower shall:
6.01     Financial Statements. Deliver, or cause to be delivered, to Lender, in
form and detail satisfactory to Lender:


23
WCSR 37516286v4

--------------------------------------------------------------------------------





(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated and consolidating balance sheet of
Guarantor and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant registered with and in good standing
with the Public Company Accounting Oversight Board, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Guarantor to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Guarantor and its
Subsidiaries;
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Guarantor, a
consolidated and consolidating balance sheet of Guarantor and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, for such fiscal quarter and
for the portion of Guarantor’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders’ equity,
and cash flows for the portion of the Guarantor’s fiscal year then ended, in
each case setting forth in comparative form, as applicable the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Guarantor and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Guarantor and its Subsidiaries.
6.02     Certificates; Other Information. Deliver, or cause to be delivered, to
Lender, in form and detail satisfactory to Lender:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;
(b)    promptly after any request by Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower or
Guarantor by independent accountants in connection with the accounts or books of
Borrower or Guarantor, or any audit of Borrower or Guarantor;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Guarantor, and copies of all annual,


24
WCSR 37516286v4

--------------------------------------------------------------------------------





regular, periodic and special reports and registration statements which
Guarantor may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to Lender pursuant hereto;
(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of Guarantor or any Subsidiary, or compliance with the terms
of the Loan Documents, as Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (“Borrower Materials”) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically to
Lender. Lender shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and Lender shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.
6.03     Notices. Promptly notify Lender:
(a) of the occurrence of any Default;
(b) of any matter, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of Guarantor or any of its Subsidiaries; (ii)
any dispute, litigation, investigation, proceeding or suspension between
Guarantor or any of its Subsidiaries and any Governmental Authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting Guarantor or any of its Subsidiaries, including pursuant to
any applicable Environmental Laws, if such matter has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c) of the occurrence of any ERISA Event; and
(d) of any material change in accounting policies or financial reporting
practices by Guarantor or any of its Subsidiaries.
Each notice pursuant to this Section must be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due


25
WCSR 37516286v4

--------------------------------------------------------------------------------





and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary
6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect each of Borrower’s and Guarantor’s legal existence and, if
applicable, good standing under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.04 or 7.05; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.06     Maintenance of Properties. (a) Maintain, preserve and protect all
material properties and equipment of Borrower and Guarantor necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all reasonably necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and with a provision, to the extent such provision shall be
available at reasonable cost, if applicable, requiring the insurer to give not
less than 30 days’ prior notice to Lender of termination, lapse or cancellation
of such insurance.
6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.
6.10     Inspection Rights. Permit representatives and independent contractors
of Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance


26
WCSR 37516286v4

--------------------------------------------------------------------------------





notice to Borrower; provided, however, that when an Event of Default exists
Lender (or any of its respective representatives or independent contractors) may
do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice.
6.11     Use of Proceeds. Use the proceeds of the Credit Extensions only for (i)
ongoing utility capital programs, including pipeline renewals, (ii) an automated
meter reading project and (iii) other infrastructure improvements.
6.12     Financial Covenant.
The Borrower and Guarantor shall not at any time permit, suffer or allow either:


(a) Consolidated Long Term Debt plus current maturities of Consolidated Long
Term Debt to exceed 65% of Consolidated Total Capitalization; or


(b) Priority Indebtedness to exceed 15% of Consolidated Total Assets.
“Consolidated Long Term Debt” means, as of the date of any determination
thereof, the total of all Long Term Debt of the Guarantor and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Guarantor and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Guarantor and its Subsidiaries in accordance with GAAP.
“Consolidated Stockholders’ Equity” means, as of the date of any determination
thereof, the stockholders’ equity of the Guarantor which would be shown on a
consolidated balance sheet of the Guarantor and its Subsidiaries as of such time
prepared in accordance with GAAP.
“Consolidated Total Assets” means, at any time, the total assets of the
Guarantor which would be shown on a consolidated balance sheet of the Guarantor
and its Subsidiaries as of such time prepared in accordance with GAAP.
“Consolidated Total Capitalization” means, as of the date of any determination
thereof, the sum of (i) Consolidated Long Term Debt, plus (ii) current
maturities of Consolidated Long Term Debt, plus (iii) Consolidated Stockholders’
Equity.
“Long Term Debt” of any Person means all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of more than one year from the date
of origin thereof (or which is renewable or extendible at the option of the
obligor for a period or periods more than one year from the date of origin), but
excluding all payments in respect thereof that are required to be made within
one year from the date of any determination of Long Term Debt, whether or not
the obligation to make such payments shall constitute a current liability of the
obligor under GAAP.
“Priority Indebtedness” means the sum, without duplication, of all Indebtedness
of the Guarantor or any of its Subsidiaries secured by Liens other than
Permitted Liens.




27
WCSR 37516286v4

--------------------------------------------------------------------------------





“Permitted Liens” means the following:


(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or which are “Duly Contested” as defined below;


(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or which are “Duly
Contested” as defined below;


(c) Liens (other than any Liens imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers' compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
for the payment of the deferred purchase price of property;


(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;


(e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Guarantor or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;


(f) Liens on property or assets of a Subsidiary of the Guarantor for the benefit
of the Guarantor or another Subsidiary of the Guarantor;


(g) Liens existing on the date of this Agreement and that secure Indebtedness of
the Guarantor or any of its Subsidiaries;


(h) any Lien created after the date hereof to secure all or any part of the
purchase price, or to secure Indebtedness incurred or assumed to pay all or any
part of the purchase price or cost of construction or improvement, of fixed
assets useful and intended to be used in carrying on the business of the
Guarantor or any of its Subsidiaries (including pursuant to a Capital Lease or a
Synthetic Lease), but only if


(i) any such Lien extends solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),


28
WCSR 37516286v4

--------------------------------------------------------------------------------







(ii) the principal amount of the Indebtedness secured by any such Lien at no
time exceeds an amount equal to 100% of the lesser of cost or fair market value
as determined in good faith by the board of directors of the Guarantor) of such
property (or improvement thereon) at the time of such acquisition or
construction, and


(iii) any such Lien is created contemporaneously with or within the period
ending 180 days after, the acquisition or construction of such property;


(i) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Guarantor or any of its Subsidiaries, or
any Lien existing on any property acquired by the Guarantor or any of its
Subsidiaries at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person's becoming a Subsidiary of Guarantor or such
acquisition of property, and (ii) each such Lien on property so acquired shall
extend solely to the item or items of property so acquired and, if required by
the terms of the instrument originally creating such Lien, other property which
is an improvement to or is acquired for specific use in connection with such
acquired property.


For purposes of the foregoing definition, “Duly Contested” means, with respect
to taxes, assessments, other governmental charges, statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen and other similar
Liens, that (i) the amount, applicability or validity of such item is contested
by the Guarantor or its Subsidiary, as applicable, on a timely basis in good
faith and in appropriate proceedings, and the Guarantor or its Subsidiary, as
applicable, has established adequate reserves therefor in accordance with GAAP
on the books of the Guarantor or its Subsidiary, as applicable, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


6.13    Anti-Corruption Laws; Sanctions. Borrower and its Subsidiaries will
conduct their business in material compliance with the Anti-Corruption Laws and
any Sanctions to the extent applicable to Borrower or its Subsidiaries.



ARTICLE VII. NEGATIVE COVENANTS
So long as Lender shall have a Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:


7.01     [Intentionally deleted.]
7.02     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


29
WCSR 37516286v4

--------------------------------------------------------------------------------





(a) any Subsidiary may merge with (i) Borrower but only if the Borrower is the
continuing or surviving Person or (ii) any one or more of Borrower’s
Subsidiaries but only if, when any wholly-owned Subsidiary is merging with
another Subsidiary, a wholly-owned Subsidiary is the continuing or surviving
Person; and
(b) any Subsidiary of Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary of Borrower but only if, when the transferor in such a transaction is
a wholly-owned Subsidiary of Borrower, then the transferee must either be
Borrower or a wholly-owned Subsidiary of Borrower.
7.03     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to Borrower or Guarantor or to a
wholly-owned Subsidiary of Borrower or Guarantor; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be Borrower or a Guarantor;
(e) Dispositions permitted by Section 7.02; and
(f) Dispositions of cash, cash equivalents and investment assets in the ordinary
course of business.
7.04     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:
(a) each Subsidiary may make Restricted Payments to Borrower, Guarantor and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b) Borrower may declare and make dividend payments or other distributions to
the Guarantor; and
(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.


30
WCSR 37516286v4

--------------------------------------------------------------------------------





7.05     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.06     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower as would be obtainable by Borrower at the time in a comparable arm’s
length transaction with a Person other than an Affiliate. The foregoing
restriction shall not apply to transactions between Borrower and Guarantor.
7.07     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
8.01     Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, (ii) within
five days after the same becomes due, any interest on any Loan or (iii) when due
and such failure continues for 10 days after notice of such failure is given to
Borrower by Lender, any other amount payable under any Loan Document; or
(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.05, 6.10, 6.11, 6.12, 6.13, 7.02,
7.04 or 7.07 or, within the meaning of Section 6.12, either (i) Consolidated
Long Term Debt plus current maturities of Consolidated Long Term Debt exceeds
65% of Consolidated Total Capitalization or (ii) Priority Indebtedness exceeds
15% of Consolidated Total Assets; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and (i) such
failure continues for 30 days after notice of such failure is given to Borrower
by Lender or (ii) in the case of any such failure that can be cured but cannot
with due diligence be cured within such 30-day period, failure of the Loan Party
to proceed promptly to cure the same and thereafter prosecute the curing of the
same with due diligence but in any event within 60 days or any Event of Default
occurs under any other Loan Document; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) Borrower, Guarantor or any of Guarantor’s Subsidiaries
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand,


31
WCSR 37516286v4

--------------------------------------------------------------------------------





or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (for the
avoidance of doubt, such Indebtedness under (A) and (B) shall include, without
limitation, the Existing Borrower Facility and the Note Purchase Agreement); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower, Guarantor or any of Guarantor’s Subsidiaries is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower, Guarantor
or any of Guarantor’s Subsidiaries is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by Borrower, Guarantor or any of
Guarantor’s Subsidiaries as a result thereof is greater than the Threshold
Amount; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Borrower, Guarantor or any of
Guarantor’s Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of Borrower, Guarantor or any of Guarantor’s
Subsidiaries and is not released, vacated or fully bonded within 30 days after
its issue or levy; or
(h) Judgments. There is entered against Borrower, Guarantor or any of
Guarantor’s Subsidiaries (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement


32
WCSR 37516286v4

--------------------------------------------------------------------------------





proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
post-retirement benefit Plan, or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower or Guarantor under
Title IV of ERISA to the Pension Plan, post-retirement benefit Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower, Guarantor or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
(j) Invalidity of Loan Documents. Any Loan Document or any material provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document or any provision thereof; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document or any provision thereof; or
(k) Change of Control. Borrower shall no longer be a wholly-owned subsidiary of
Guarantor or one of Guarantor’s other subsidiaries; or
(l) Guaranty. Guarantor purports to revoke or disavow the Guaranty.
8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Lender may any or all of the following actions:
(a) declare the commitment of Lender to make Loans to be terminated, whereupon
such commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;
(c) exercise all rights and remedies available to it under the Loan Documents;
and
(d) waive such Event of Default.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower or Guarantor under the Bankruptcy Code of the United States,
the obligation of Lender to make Loans shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of Lender.
8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
as set forth in Section 8.02),


33
WCSR 37516286v4

--------------------------------------------------------------------------------





any amounts received on account of the Obligations shall be applied by Lender in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Lender (including fees and time charges for
attorneys who may be employees of Lender);
Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, to Lender;
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, to Lender; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

ARTICLE IX.    

[RESERVED]

ARTICLE X.    MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Lender and Borrower or the applicable Loan Party.
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and intranet websites) pursuant to procedures approved by Lender. Lender
or Borrower may, in its or their discretion, agree to accept notices and other
communications to it hereunder by electronic communications


34
WCSR 37516286v4

--------------------------------------------------------------------------------





pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c) Use of Electronic Communications. In no event shall Lender or any of its
Related Parties (collectively, the “Lender Parties”) have any liability to
Borrower, or any other Person, for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s transmission of Borrower Materials via electronic communications,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Lender; provided, however, that in no event shall Lender have any liability to
Borrower, Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. The Borrower and Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Despite anything contained herein to the
contrary, Borrower may designate at any one time only one address, telecopier
number and telephone number for notice or other communications hereunder to
Borrower.
(e) Reliance by Lender. Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Lender may be
recorded by Lender, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies: Enforcement. No failure by Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Borrower
shall pay (i) all reasonable out‑of‑pocket expenses incurred by Lender and its
Affiliates (including the


35
WCSR 37516286v4

--------------------------------------------------------------------------------





reasonable fees, charges and disbursements of counsel for Lender), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out‑of‑pocket expenses incurred by Lender (including the reasonable fees,
charges and disbursements of any counsel for Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.


(b) Indemnification by Borrower. Borrower shall indemnify Lender, and each
Related Party of Lender (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients


36
WCSR 37516286v4

--------------------------------------------------------------------------------





of any information or other materials distributed to such unintended recipients
by such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the termination of
the Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Lender, or Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender.
(b) Assignments by Lender. Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement.
    
10.07    Treatment of Certain Information; Confidentiality. The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Lender or any of its
Affiliates on a


37
WCSR 37516286v4

--------------------------------------------------------------------------------





nonconfidential basis from a source other than Borrower or an Affiliate of
Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower, Guarantor or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Lender on a nonconfidential basis prior to
disclosure by Borrower, Guarantor or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Lender acknowledges that (a) the Information may include material non-public
information concerning Borrower, Guarantor or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. In the event that as a condition to receiving access to
information relating to Borrower or its Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, Lender is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section, this Section shall not be amended thereby and, as
between Lender and Borrower, this Section shall supersede any such other
confidentiality undertaking. Lender acknowledges that U.S. securities laws
prohibit any Person who has received material non-public information about a
company from purchasing or selling securities of such company or from
communicating such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information. Lender further acknowledges that information
provided to it by or on behalf of Borrower may contain material, non-public
information concerning Borrower, its Subsidiaries or their Affiliates, or their
securities, and Lender acknowledge that the Lender may be restricted by
applicable law from trading in the securities of Borrower or its parent if it
possess material non-public information concerning Borrower or its parent unless
such trading is otherwise permitted or exempted by applicable law.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the delinquent obligations of Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to the Lender or any such Affiliate, irrespective of whether or not the Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party are owed to a branch or
office of Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that Lender or its Affiliates may have. Lender agrees to
notify Borrower promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not


38
WCSR 37516286v4

--------------------------------------------------------------------------------





exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by Lender
exceeds the Maximum Rate, Lender may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Lender,
regardless of any investigation made by Lender or on their behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Governing Law; Jurisdiction; Etc. (a)    GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF VIRGINIA.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS


39
WCSR 37516286v4

--------------------------------------------------------------------------------





PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
VIRGINIA SITTING IN THE CITY OF ROANOKE AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF VIRGINIA, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
VIRGINIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party each acknowledges and agrees and acknowledges
its Affiliates’ understanding that: (i) (A) the services regarding this
Agreement provided by Lender are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Lender, on


40
WCSR 37516286v4

--------------------------------------------------------------------------------





the other hand, (B) each of Borrower and the other Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(B) Lender does not have any obligation to Borrower, any other Loan Party or any
of their Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and Lender has no obligation
to disclose any of such interests to Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of
Borrower and the other Loan Parties hereby waive and release, any claims that it
may have against Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or the Virginia
Uniform Electronic Transactions Act.
10.17     USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act. Borrower shall, promptly following a request by Lender, provide all
documentation and other information that Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


[Remainder of Page Intentionally Left Blank – Signature Pages Follow]




41
WCSR 37516286v4

--------------------------------------------------------------------------------





ROANOKE GAS COMPANY




By: /s/ John S. D'Orazio    
Name:    John S. D’Orazio
Title:
President





By: /s/ Paul W. Nester
Name: Paul W. Nester
Title: Chief Financial Officer




42
WCSR 37516286v4

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as Lender




By: /s/ Ray D. Vaughn_____________________
Name: Ray D. Vaughn
Title: Senior Vice President





SCHEDULE 5.06


LITIGATION




None.


43
WCSR 37516286v4

--------------------------------------------------------------------------------






SCHEDULE 5.09


ENVIRONMENTAL MATTERS




None.










WCSR 37516286v4

--------------------------------------------------------------------------------





SCHEDULE 5.14


DISCLOSURE DOCUMENTS






WCSR 37516286v4

--------------------------------------------------------------------------------






SCHEDULE 10.02
CERTAIN ADDRESSES FOR NOTICES
BORROWER:


Roanoke Gas Company
519 Kimball Avenue NE
Roanoke, VA 24016
Attention: Paul W. Nester, Treasurer
Telephone: 540-777-3837
Telecopier: 540-777-2636
Electronic Mail: paul_nester@rgcresources.com


U.S. Taxpayer Identification Number: 54-0359895


LENDER:


Lender’s Office
(for all notices):


BB&T
310 1st Street – Mezzanine
Roanoke, VA 24011
Attn: Ray D. Vaughn
Telephone: 540-344-6897
Telecopier: 540-344-7851
Electronic: ray.vaughn@bbandt.com


Wire instructions for payments:


Bank: BB&T
Routing #: 051404260
 
Address:
310 1st Street – Mezzanine

Roanoke, VA 24011
Attn: Ray D. Vaughn
 
Beneficiary Account #:
9534668488 / 00005

Beneficiary Address:
519 Kimball Ave. SW

Roanoke, VA 24016












WCSR 37516286v4

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________,
To:
Branch Banking and Trust Company

Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of November 1,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), between the undersigned (“Borrower”), and Branch
Banking and Trust Company, as lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Lender on the
behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) and (c) of the Agreement for the fiscal quarter ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of Guarantor and its Subsidiaries and of
Borrower in accordance with GAAP as at such date and for the period then ended,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Guarantor and Borrower during the accounting period covered by such financial
statements.
3.    A review of the activities of Borrower during such fiscal period has been
made by or under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]




WCSR 37516286v4

--------------------------------------------------------------------------------





--or--
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and/or any representations and warranties of Borrower or any
other Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .


Roanoke Gas Company




By:     
Name: ___________________________
Title: _________________________




WCSR 37516286v4

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)






SCHEDULE 1
to the Compliance Certificate



Section 6.12 Financial Covenants
(a) Limitation on Long Term Debt: The ratio of long-term debt to total
capitalization cannot exceed 65%.    
 
RGC Resources Consolidated
 
 
 
 
Long Term Debt
 
 
Long Term Debt Plus Current Maturities
 
(a),(1)
 
 
 
Total Shareholders’ Equity
 
(b),(2)
 
 
 
Total Capitalization (a) + (b)
 
(3)
 
 
 
 
 
 
Consolidated Ratio = (1) / (3): Hurdle < 65%
 
 
(Show calculation)
PASS/FAIL
 



(b) Limitation on Priority Indebtedness: < 15%
 
RGC Resources Consolidated
 
 
 
 
Priority or Secured Indebtedness
 
(4)
 
 
 
Total Assets
 
(5)
 
 
 
Consolidated Ratio = (4) / (5): Hurdle < 15%
 
 
(Show calculation)
PASS/FAIL
 









WCSR 37516286v4